Citation Nr: 0315237	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  96-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mark A. Lippman, attorney at 
law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from February 1976 to November 
1977.  By rating action dated in June 1995 the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, increased the evaluation for the veteran's service-
connected low back condition from noncompensable to 10 
percent, effective April 7, 1995.  In an August 1995 rating 
action the evaluation for the low back condition was 
increased to 20 percent effective from April 7, 1995.  The 
veteran appealed from the decisions, maintaining that an 
earlier effective date should have been granted for the 
increased rating for the low back condition, and that an 
increased evaluation should be assigned for the low back 
disability.

The case was initially before the Board of Veterans' Appeals 
(Board) in June 1997, when entitlement to an earlier 
effective date for an increased rating for the veteran's 
service-connected low back disability was denied.  Appellate 
consideration of the issue of entitlement to an increased 
evaluation for the veteran's low back disability was 
deferred, pending further action by the RO.  The RO later 
confirmed and continued the 20 percent evaluation for the 
veteran's low back condition, 

Thereafter, in a decision dated in November 1999, the Board 
denied an evaluation in excess of 20 percent.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims (previously the United States 
Court of Veterans Appeals) (Court).  

In March 2001, the Secretary of VA submitted Appellee's 
Motion For Remand And To Stay Proceedings (Secretary's 
Motion).  The Secretary moved the Court to vacate the 
November 1999 Board decision and remand for readjudication in 
light of the Veterans Claims Assistance Act of 2000 (VCAA).  
In March 2001, the veteran submitted Appellant's Opposition 
to Appellee's Unilateral Motion for Remand, arguing that 
additional reasons for a remand existed and that the 
Secretary's Motion was a preemptive attempt to limit EAJA 
fees.  

In an April 2001 order, the Court vacated and remanded the 
November 1999 Board decision.  The Court noted that on remand 
the Board was not limited to ensuring compliance with the 
VCAA, and that the veteran was free to proffer additional 
arguments that the Board must address. 

In light of the Court's April 2001 order, the Board developed 
additional evidence pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)), as noted further below.  At the same time, the 
RO continued to develop relevant evidence in connection with 
a claim opened by a May 2000 VA hospital report received in 
December 2000.  In a March 17, 2003, letter, the Board 
provided the veteran notice of the new evidence it had 
developed and informed him that he had 60 days from the date 
of the letter to respond.  The 60 day period having expired, 
the claim is before the Board again


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence indicates that the 
veteran's low back disability is manifested by limitation of 
motion and pain on use but does not result in any 
neurological symptoms. 


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
low back disability have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was been a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the rating decision on appeal, the statement 
of the case (SOC), subsequent supplemental statements of the 
case (SSOCs), a February 2001 rating decision, and letters 
sent to the veteran by the RO adequately informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  They also set 
forth the laws and regulations pertaining to the merits of 
the veteran's claim.  In an August 2001 letter, the RO 
informed the veteran of VCAA in the context of separate 
claims.  In a July 2002 letter, the Board informed the 
veteran of the type of evidence that would establish 
entitlement to an increased evaluation for his low back 
disability, and that VA would assist the veteran in obtaining 
government or private medical or employment records, provided 
that the veteran sufficiently identified the records sought 
and submitted releases as necessary.  Thus, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, and VA and private treatment records dated during 
the appeal period.  As noted above, the RO contacted the 
veteran by letter in July 2002 and asked him to identify all 
medical providers who treated him for his service-connected 
low back disability since June 2000.  In August 2002 
correspondence, the veteran stated that all treatment had 
been provided at the VA Medical Center (VAMC) in Iowa City.  
The Board has obtained the corresponding records.  

The Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See section 
3 of the VCAA (codified as amended at 38 U.S.C. § 5103A(d) 
(West Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 
(codified as amended at 38 C.F.R. § 3.159(c)(4)).

In the present case, the RO was afforded VA examinations in 
November 2002 and March 2003 to determine the current nature 
and severity of his service-connected low back disability.  
As a result, an additional examination is not required.

Factual Background 

The veteran maintains, in substance, that the current 20 
percent evaluation assigned for his low back disability does 
not adequately reflect the severity of that disability.  He 
contends that the disability results in pain and limits his 
activity. 

The veteran's service medical records reflect that he was 
seen in March 1977 with a complaint of low back pain after 
lifting a heavy object.  There was a full range of motion of 
the back.  An impression was made of musculoskeletal strain.  
The veteran was thereafter observed and treated on a number 
of occasions in 1977 with complaints of low back pain.

A physical examination conducted in connection with medical 
board proceedings in August 1977 showed that the veteran had 
a limited range of motion of the low back secondary to pain.  
There was also tenderness in the area of L5, with minimal 
muscle spasm.  The left sciatic nerve was tender to palpation 
in the buttocks. X-ray studies of the lumbar spine showed L5 
spondylolysis on the left.  The final diagnosis was left L5 
spondylolysis with low back pain.  The veteran was eventually 
separated from service as a result of the condition.  The low 
back condition was rated 40 percent disabling by the physical 
evaluation board.

The veteran's initial claim for VA disability benefits for a 
low back condition was submitted in January 1978.

The veteran was examined by the VA in March 1978.  There was 
significant tenderness over the lumbosacral area with 
percussion and deep palpation.  There was no paraspinous 
muscle spasm noted.  He was only able to bend to about 45 
degrees without significant discomfort.  An X-ray study of 
the lumbosacral spine showed no significant bony or articular 
abnormality.

In a March 1978 rating action, service connection was 
established for a low back condition, classified as left L5 
spondylolysis with low back pain effective December 1, 1977.  
A 20 percent evaluation was established for that condition 
under Diagnostic Code 5299-5293 effective from that same 
date.

The veteran was again examined by the VA at a VA medical 
center in February 1980.  The veteran reported a history of 
back pain dating back to service while he was doing some 
heavy lifting.  The pain stayed mainly in the back and did 
not radiate.  The veteran denied having any back pain in the 
previous year, except after sitting for extended periods of 
time.

On physical examination there was a normal gait. Palpation of 
the lower lumbar area showed no tenderness.  He was able to 
forward and backward bend without difficulty.  The gait 
examination was within normal limits, as was heel and toe 
walking.  Motor strength in the lower extremities was full.  
Sensory examination was intact to light touch, pin and 
vibration.  Reflex examination showed 2/2 knee jerks and 
ankle jerks.  A review of March 1978 X-rays showed no 
abnormalities.  The examiner indicated that the back 
examination and neurologic examination were within normal 
limits.

By rating action dated in April 1980 the evaluation for the 
veteran's low back condition was reduced from 20 percent to 
no percent effective July 1, 1980.

In July 1986 the veteran submitted a claim for an increased 
rating for his low back disability.

VA outpatient treatment records reflect that he was seen in 
November 1986 with a complaint of low back pain of one month.  
He had also fallen while playing basketball in September 
1986, and had fractured his right lateral malleolus.  Since 
that time he had complained of increasing low back pain.  He 
noted an occasional fleeting numbness in the anterior thighs.

On physical examination the veteran moved easily with a 
normal gait.  He was able to heel and toe walk without 
difficulty. His spine was non tender.  On forward flexion he 
was able to touch his toes.  Straight leg raising test was 
negative.  He had good muscle strength throughout.  The 
diagnosis was lumbosacral muscle strain.

In a December 1986 rating action the no percent evaluation 
for the veteran's low back condition was confirmed and 
continued.

On April 7, 1995, a claim for an increased rating for the 
veteran's low back condition was submitted on his behalf.

The RO later received reports of private treatment during 
1993 and 1994.  He was seen in January 1994 after falling on 
the stairs.  The findings included slight tenderness in the 
paravertebral muscles bilaterally.

The RO also received a report of a physical examination 
conducted by the service department in connection with the 
veteran's temporary disability retired list status in October 
1979.  It was indicated that there was local tenderness over 
the paraspinal musculature in the lumbar spine.  There was no 
pain on compression or percussion.  Range of motion of the 
low back was rated as good.  Straight leg raising was painful 
at about 80 degrees bilaterally.  Neurologically there were 
no deficiencies found.  X-ray studies of the lumbar area were 
read as negative.  The final diagnosis was spondylolysis on 
the left with low back pain syndrome.

VA outpatient treatment records were received reflecting the 
veteran's treatment for his low back from April to June 1995.  
In April he reported low back pain and numbness of the left 
arm.  Back pain was again recorded when he was seen in June 
1995.

By rating action dated in June 1995 the evaluation for the 
veteran's low back condition was increased from no percent to 
10 percent effective April 7, 1995.

The RO thereafter received reports of VA outpatient treatment 
of the veteran during July and August 1995 for complaints 
regarding his left knee and low back.

The veteran was examined by the VA in July 1995.  He reported 
that since service he had had intermittent low back pain with 
left leg pain and numbness.  He reported that his leg had 
given out twice due to weakness.  These symptoms had 
reportedly been increasing in frequency.  He also reported 
previous injuries in 1980 and 1981 while working for an 
implement company.  He was involved in a crane accident, 
after which time he had an epidural steroid injection for his 
pain, with little relief of his symptoms.

On physical examination the veteran had a normal posture and 
gait.  He had no tenderness to palpation of the lumbar spine.  
His back musculature was symmetrical and well developed 
bilaterally.  Straight leg raising test was negative.  
Forward flexion was to within 10 inches of the floor, and 
backward extension to 20 degrees. Right and left 
lateroflexion were to 40 degrees, and rotation to the right 
and left were 45 degrees.  He had no objective evidence of 
pain on motion.  Motor and sensory examination showed a 
slightly decreased sensation of the left foot and the L5 and 
S1 dermatomes to light touch and pinprick.  Otherwise, the 
motor examination was unremarkable.  It was noted that he had 
had an EMG nerve conduction study done in July 1995 prior to 
the examination that was negative.  The veteran also came in 
with a lumbar MRI dated in May 1995 which showed a mild L4-5 
disc space bulge causing narrowing of the lumbar canal with 
impingement on the thecal sac.  There was no evidence of 
nerve root compression.

The diagnosis was lumbar stenosis secondary to L4 - L5 disc 
bulge causing moderate canal compromise and impingement upon 
the thecal sac.  There was no evidence of clear 
radiculopathy.

In an August 1995 rating action the evaluation for the 
veteran's low back condition was increased from 10 percent to 
20 percent effective from April 7, 1995.

A statement by a VA physician, dated in October 1995, 
reflects that the veteran's back and leg pain was exacerbated 
by excessive bending or twisting of his back or lifting more 
than 50 pounds.

A January 1996 statement by E. W., M.D., an assistant 
professor at a university hospital pain clinic, reflects that 
the veteran was seen during that month for evaluation and 
treatment of low back pain.  Various findings were recorded, 
including pain on palpation in the lumbar area and some 
sensory changes.  He was given an epidural steroid injection.  
A February 1996 statement by Dr. W. reflected an assessment 
of low back pain with some radicular component, as well as 
some sacroiliac joint tenderness and paravertebral lumbar 
muscle spasm.

In April 1996 the veteran was instructed on the use of a TENS 
unit at a VA medical center.

When the veteran was examined by the VA in June 1996 he 
reported low back pain and a numbness in his leg.  On 
examination there was limitation of motion of the lumbar 
spine.  It was stated that there was no objective evidence of 
pain on motion.  It was indicated that neurological 
involvement was difficult to evaluate because he had such 
severe breakaway weakness.

July and August 1996 reports by Dr. W. reflect various 
findings, including a decrease in motor strength in the left 
lower extremity and variable sensation to pinprick in the 
left foot.  The veteran was unable to heel or toe walk or 
stand on his heels and toes.  Straight leg raising test was 
positive.  He reported muscle cramping and pain in the 
buttock region, with some radiation down the posterior 
thighs.  The assessment was that he had a long history of 
chronic low back pain consistent with both myofascial and 
radiculopathy type patterns.

A VA outpatient treatment record dated in December 1996 
reflects that the veteran reported having some muscle spasms.  
He was taking medication for his low back pain.  He was using 
a TENS unit and daily back exercises.  It was reported that 
he had had little benefit from epidural steroids.

The RO later received VA outpatient treatment records 
reflecting that the veteran was treated in 1997 for various 
conditions, including low back pain.

The veteran was afforded a VA orthopedic examination in 
November 1997.  The veteran complained of low back pain 
radiating to the left calf, and occasionally into both hips.  
He complained of occasional paresthesias in the toes, and 
occasional giveaway of the left knee.  He had been treated 
with a variety of conservative modalities, including pain 
clinic steroid injections.  It was indicated that he used a 
TENS unit while at school.

On physical examination it was noted that the veteran walked 
with a cane.  There were no postural abnormalities or fixed 
deformities noted.  He was able to flex his low back to about 
80 degrees.  Extension of the back was decreased due to 
falling backward when attempting extension.  Right and left 
lateral bending was mildly decreased, with the right greater 
than the left, but there was no palpable paraspinous muscle 
spasm over the lumbar region.  Straight leg raising was 
negative bilaterally.  His reflexes were intact.  X-ray study 
of the lumbar spine showed minor lipping of L4 - L5, with 
normal position and alignment.  There was no evidence of 
spondylosis or spondylolisthesis.  The X-rays were considered 
consistent with minor degenerative joint disease of the 
spine.  The diagnosis was chronic complaints of low back 
pain, without evidence of nerve root compression on gross 
examination and X-ray findings of only mild degenerative 
joint disease of the spine.

VA outpatient treatment records in 1998 reflect that the 
veteran was again seen with complaints of low back pain.

The veteran was afforded a VA examination in December 1998.  
He reported stabbing pain in the left lower back with 
walking, bending over, or squatting.  He also noted 
occasional episodes of bowel "dumping" when his back pain was 
severe, at which time he would be incontinent of stool.  He 
had used a cream on the low back in the past with mild 
relief.  His symptoms were worse within a jolting activity 
such as climbing stairs.  The symptoms were worse with 
carrying 30 to 50 pounds on one side.  He used a cane for 
walking.  He had never had back surgery.  He reported that he 
was easily exhausted.  He reported pain down his left leg to 
the left foot that often caused flexion cramping of the left 
foot.  The pain extended down the anterior and posterior 
aspects of the left thigh, the posterior leg distal to the 
knee, to the dorsum of the foot and ankle.

It was indicated that after service the veteran had worked 
for a harvester company, but had been fired in November 1994 
for absenteeism.  He did not drive as he had recently lost 
his license.  He was currently a student taking 9 credit 
hours, but required a one hour break between classes due to 
back pain and fatigue.

An MRI of the lumbar spine showed degenerative changes of the 
posterior end plate of L5.  There was a diffuse posterior 
disc bulge at L4 to L5, resulting in moderate canal 
narrowing.  There was a mild diffuse posterior disc bulge of 
L5 to S1 that did not significantly narrow the canal 
diameter.

Physical examination of the back showed no postural 
abnormalities, no fixed deformities, and no abnormalities of 
the back musculature.  There was pain over the lumbar spine 
at the midline.  Straight leg raising tests led to 
ipsilateral back pain, and were therefore negative.  
Neurological examination showed motor strength in all 
extremities to be 5/5 with significant breakaway weakness, 
worse in the lower extremities.  Deep tendon reflexes were 
two plus in the brachial, radialis, biceps, patella and 
Achilles bilaterally.  Vibratory sense was 100 percent in the 
right leg and 70 to 95 percent on the left.  Pinprick 
examination of the upper legs was normal bilaterally.  
Flexion of the lumbar spine was to 70 degrees, and he could 
reach his fingers to the mid shin.  Extension was 10 degrees 
to 20 degrees.  Lateroflexion was to 30 degrees bilaterally, 
with pain on flexion to the left.  Rotation was 70 to 80 
degrees bilaterally.

The diagnoses included chronic low back pain, most likely 
musculoskeletal in origin. It was stated that there was no 
objective evidence of radicular pain or neurological 
deficits.  It was indicated that there was no clinical 
evidence consistent with the severity of the pain reported by 
the veteran.  It was stated that it was difficult to assess 
functional limitation during a flare-up, but it was as likely 
as not that the veteran was able to pursue near normal 
exertion during the flare-ups.

VA outpatient treatment records received since the vacated 
November 1999 Board decision indicate that in December 1997, 
he complained of low back and leg pain, left greater than 
right.  On physical examination, there were no significant 
abnormalities and the impression was musculoskeletal pain.  
An August 1998 report provides that the veteran requested 
increased medication for pain.  On physical examination, the 
veteran had paraspinal muscle tightness without spasm, there 
was no atrophy and he was noted to move easily.  The 
impression was low back pain.  In September 1998, minimal 
clinical and diagnostic findings were noted and the veteran 
was diagnosed with low back pain, musculoskeletal.  The 
veteran was provided a prescription for Tylenol 3 in July 
1999, after he complained of pain that was worse when 
attending school, climbing stairs or sitting for prolonged 
periods.  In January 2000, the veteran complained of pain in 
the mid and lower back.  It was noted that he used Tylenol 
for pain, and occasionally used Tylenol 3.  He had pain after 
sitting in class.  When he first stood up, he had to walk 
bent over until he could straighten out his back.  On 
physical examination, the veteran's paraspinal muscles were 
tight with no spasm, there was tenderness to palpation 
greater on the left than the right, and there was full range 
of motion with pain in all motion.  The assessment was 
chronic low back pain.  The remainder of the veteran's VA 
outpatient records show complaints of pain in 2000 and 2001 
without specific back treatment other than prescription of 
codeine 30/acetaminophen for back pain.  

The discharge summary for a May 2000 VA hospitalization for 
cardiac treatment provides that the veteran had low back 
pain, but received no treatment for it.

The report of a November 2002 VA orthopedic examination 
reviews the veteran's complaints and symptoms.  He stated 
that he had chronic low back complaints that had become worse 
the last couple of years.  Cold weather, lifting weights and 
physical exercises increased his pain.  The pain limited most 
of his activities and prevented him from participating in 
sports.  During flare-ups, he could not perform house work.  
On physical examination, there was some tenderness and pain 
on palpation at L4-S1.  Straight leg raising was positive at 
about 45 degrees bilaterally.  Range of motion was limited, 
and the veteran could not touch his toes with his fingers.  
He had no postural abnormalities.  Reflexes were 2+ 
throughout and sensitivity was intact to pinprick and pain in 
both upper and lower extremities.  There was no evidence of 
neurological abnormalities.  The pertinent impression was 
chronic low back pain with disk bulge at L4-5.  

The report of a March 2003 VA examination provides that the 
veteran's claims file was reviewed.  The report reviews the 
veteran's symptoms and complaints.  He could sit for a 
maximum of two hours and could stand for 60 to 90 minutes.  
He stated that his legs became numb after 20 to 60 minutes of 
sitting in a chair, and that he could not straighten his back 
when he first stood up.  He said that his back became 
aggravated approximately every day-and-a-half to two days, 
which required him to sit and nap to resolve the symptoms.  
He used Tylenol 3 two or three times a day which improved the 
pain but resulted in somnolence.  Review of the veteran's 
pharmacy records showed that he had been dispensed 
approximately 120 tablets over a 60 day period.  He also used 
capsaicin cream once or twice a week, with occasional local 
application of heat and a TENS unit.  

On physical examination the veteran had no postural 
abnormalities.  Heel and toe walking was intact.  He 
complained of pulling pain in the left lumbar region on 
flexion of 45 degrees and reached a maximum of 65 degrees of 
flexion.  Right lateral bending was from zero to 15 degrees, 
extension and left lateral bending were from zero to 15 
degrees with pain at end point.  There was no fatigability or 
incoordination noted on repetitive motion of the low back.  
There was mild paraspinous muscle spasm over the lumbar 
region bilaterally.  Reflexes were 2+ and symmetrical.  There 
was a subjective decrease to sensation from the toes to below 
the left knee and above the right knee.  Rectal tone was 
within normal limits.  The examiner stated that a previous 
MRI scan had shown diffuse disk bulge at L4-5 but no reported 
impingement of neural structures.  The pertinent impression 
was chronic mechanical low back pain with no evidence of 
nerve root entrapment or significant arthritic changes, and 
physical findings most likely consistent with a peripheral 
neuropathy of unknown etiology but less likely as not related 
to history of back injury.

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Lumbosacral strain with characteristic pain only is rated 10 
percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

In addition, the Board observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the evidence, particularly the November 2002 and March 
2003 VA examination reports, supports a 40 percent 
evaluation, based on DC 5295 for lumbosacral strain and the 
provisions of Deluca, supra.  The November 2002 and March 
2003 examination reports indicate that the veteran's low back 
disability satisfies some of the criteria for severe 
lumbosacral strain.  Each report shows marked limitation of 
forward bending in the standing position and loss of lateral 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  In 
addition, the diagnosis of chronic low back pain set forth in 
the November 2002 examination report provides objective 
evidence supporting the veteran's complaints of pain.  The 
March 2003 examination report also provides objective 
evidence supporting the veteran's complaints of pain.  The 
report notes that the veteran experienced pain on motion and 
provides a pertinent impression of chronic mechanical low 
back pain.  The examiner also observed that the veteran's 
pharmacy records supported his reported use of Tylenol 3.  
Taken together, the Board finds that the foregoing 
manifestations of the veteran's service-connected low back 
disability approximate severe lumbosacral back strain, 
warranting a 40 percent evaluation under DC 5295.

The Board recognizes that the an evaluation in excess of 40 
percent is provided by Diagnostic Code 5293 for 
intervertebral disc syndrome.  In this regard, the Board 
notes that the criteria for DC 5293 have recently been 
changed (effective September 23, 2002) and that the veteran 
has not been apprised of the changes.  However, the Board 
finds that particular acts of this case render this lack of 
notice immaterial.  Service connection is not in effect 
specifically for degenerative disc disease or intervertebral 
disc syndrome.  The November 2002 VA examination report 
provides that the veteran had no neurological abnormalities.  
The March 2003 VA examination report demonstrates that the 
veteran had no neurological symptoms due to his service-
connected low back condition.  The report notes that the 
veteran did have peripheral neuropathy, but that it was less 
likely than not related to his history of back injury.  A 
rating in excess of 20 percent would not be warranted under 
the prior or revised criteria of Diagnostic Code 5293 because 
the medical evidence does not show any intervertebral disc 
symptoms.  Therefore, the prior and revised versions of 
Diagnostic Code 5293 are not applicable to the veteran's 
service-connected low back pain.  

The benefit of the doubt has been resolved in the veteran's 
favor to the extent indicated.  VCAA, Pub. L. No. 106-475, 
114 Stat. 2096.

	
ORDER

A 40 percent evaluation is granted for low back disability, 
subject to the provisions governing the award of monetary 
benefits.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

